DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 and 41-59 have been examined.
Claims 41-59 have been added.
Claims 1-20 and 22-40 have been canceled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 21 and 41-59 allowed.
The following is an examiner’s statement of reasons for allowance: The amendments have removed or altered the subject matter previously rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), or included language in the newly added claims that is written to be clear to a person having ordinary skill in the art. Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Swamy et al. (2014/0229207) and Siri (2008/0267487).
While Swamy et al. teaches similar steps to what is claimed of identifying a region of an image that includes a damaged part, and determining a damage type, Swamy et al. does not teach the independent claim limitations directed to the parallel functions as indicated in Claim 1 by “in parallel with analyzing the image of the damaged vehicle using the component identification model, analyzing, by the cloud server, the image of the damaged vehicle using a damage identification model to identify a region of the image that includes a damaged part”. While parallel processing techniques are well-known in the art, and while Siri implies parallel processing of identifying a damaged part and assigning a gravity degree in steps “DAMAGED PART IDENTIFICATION” and “COMPUTATION AND ASSIGNMENT OF GRAVITY DEGREE” to a deformation of a part as seen in FIG. 1 of Siri, Siri does not expressly recite the same steps as claimed as being performed in parallel. Furthermore, the step of “determining that the region of the image that was identified by the damage identification model matches the region of the image that was identified by the component identification model” is not taught by Swamy et al. or Siri, and the Examiner could not find a motivation in the prior art as to why performing the same two steps as claimed in the present application in parallel would be obvious, where this parallel execution of steps is not trivial as seen in the “determining” step indicated above, as the claimed invention will perform two separate processes in parallel and then compare the results of each, which will clearly save time in terms of processing rather than performing each step in order and then comparing the results. The same reasoning applies to Claims 47 and 54 which are substantially similar to Claim 1. Therefore, the claimed invention is patentable over the prior art.
Furthermore, the Examiner has determined that the claimed invention of the independent claims is not directed to an abstract idea, as the claimed steps including the parallel execution of steps and the use of the model indicates that a computer is required to perform these steps, and the Examiner does not find that human mind could reasonably be expected to perform two separate processes in parallel as claimed. Furthermore, the independent claims includes a practical application in transmitting a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662